Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2018

The Court of Appeals hereby passes the following order:

A18A1577. ROSHNI V. PATEL v. KENSINGTON COMMUNITY
    ASSOCIATION, INC.

      In April 2015, the trial court entered a judgment in favor of Kensington
Community Association, Inc. and against Roshni V. Patel for unpaid homeowners’
association fees. Patel appealed and this Court affirmed the judgment. Patel v.
Kensington Community Assn, 340 Ga. App. 896 (797 SE2d 235) (2017). In June
2017, Patel filed a motion to set aside the judgment pursuant to OCGA § 9-11-60.
The trial court denied the motion to set aside and granted Kensington OCGA § 9-15-
14 attorney fees. Patel then filed this direct appeal. We, however, lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8).
Furthermore, an appeal from a trial court order awarding OCGA § 9-15-14 attorney
fees must be initiated by filing an application for discretionary review. OCGA
§ 5-6-35 (a) (10), (b); Capricorn Systems, Inc. v. Godavarthy, 253 Ga. App. 840, 841-
842 (560 SE2d 730) (2002). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Patel’s failure to follow the discretionary review procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/10/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.